DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103031473), hereinafter “Xu,” wherein an English machine translation is used and cited herein, in view of Erlwein et al. (DE 102006039684), hereafter “Erlwein,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Xu teaches an aluminum alloy containing a chemical composition of alloy constituents that overlap with the instantly claimed ranges and amounts, as shown in the table below ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 1 (wt. %)
Xu (wt. %)
Overlap (wt. %)
Si
About 7.5 – 9.5
1 – 25 
About 7.5 - 9.5
Cu
About 3.0 – 4.0
0 – 10
About 3.0 – 4.0
Fe
≤ about 1.3
< 3
≤ about 1.3
Mn
≤ about 0.5
0 – 3
≤ about 0.5
Mg
≤ about 0.1
0 – 10
≤ about 0.1
Zn
≤ about 3.0
0 – 15
≤ about 3.0
Sn
≤ about 0.35
0 – 2
≤ about 0.35
Ti
About 0.9– 1.5
0 – 7 
About 0.9 - 1
Al
Balance
Balance
Balance


	Xu is silent as to comprising one or more of: between about 0.0005 wt. % - 0.0007 wt. % silver, between about 0.004 wt. % - 0.006 wt. % molybdenum, between about 0.0003 wt. % - 0.002 wt. % lanthanum.
	However, in the same field of endeavor, Erlwein teaches that ≤0.5 wt.% Mo be added to an Al-Si die casting alloy to improve ductility ([0017]). Erlwein also teaches that ≤0.05 wt.% La and/or ≤0.5 wt.% Ag may be added to an Al-Si die casting alloy to increase strength ([0018]) Note that Xu also teaches an Al-Si die casting alloy (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add ≤0.5% Mo to the aluminum die casting alloy of Xu in order to improve ductility, and/or add ≤0.05 wt.% La and/or ≤0.5 wt.% Ag to the aluminum die casting alloy of Xu in order to increase strength, as taught by Erlwein ([0017]-[0018]). The combination of Xu and Erwein results in Mo, La, and/or Ag contents that overlap with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 3, Xu modified by Erlwein teaches 1 – 25 wt. % Si (Xu, [0032]), which overlaps with the instantly claimed range of about 8.7 wt. % Si. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	With respect to claim 4, Xu modified by Erlwein teaches 0 - 10 wt. % Cu (Xu, [0032]), which overlaps with the instantly claimed range of about 3.7 wt. % Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	As to claim 5, Xu modified by Erlwein teaches < 3 wt. % Fe (Xu, [0032]), which overlaps with the instantly claimed range of about 1.0 wt. % Fe. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 6, Xu modified by Erlwein teaches 0 – 3 wt. % Mn (Xu, [0032), which overlaps with the instantly claimed range of about 0.2 wt. % Mn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Xu modified by Erlwein teaches 0 - 10.0 wt.% Mg (Xu, [0032]), which overlaps with the instantly claimed range of about 0.07 wt. % Mg. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Xu modified by Erlwein teaches 0 - 15 wt. % Zn (Xu, [0032), which overlaps with the instantly claimed range of about 0.8 wt. % Zn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Xu modified by Erlwein teaches 0 – 2 wt. % Sn (Xu, [0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Sn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 10, Xu modified by Erlwein teaches 0 – 2 wt. % Pb (Xu, [0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Pb. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 11, Xu modified by Erlwein teaches 0 - 2 wt. % Cr (Xu, [0032]), which overlaps with the instantly claimed range of about 0.5 wt. % Cr. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Xu modified by Erlwein teaches 0 -2 wt. % B (boron), 0 – 3 wt. % Zr (zirconium), and 0 – 2 wt. % Be (beryllium) (Xu, [0032]), which overlaps with the instantly claimed range of up to about 0.02 wt. % of each of these elements. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103031473) in view of Erlwein (DE 102006039684) as applied to claims 1 and 3-12 above, and further in view of Kaburagi et al. (US 2017/0121793), hereinafter “Kaburagi.”
Regarding claim 21, Xu modified by Erlwein is silent as to further comprising one or more of between about 0.001 wt. % - 0.0012 wt.% antimony and between about 0.0017 wt. % - 0.021 wt. % calcium.
	However, in the same field of endeavor, Kaburagi teaches 30-200 ppm (0.003-0.02 wt.%) Ca may be added to an Al-Si die casting alloy to further improve strength and toughness (Abstract, [0012], [0039]-[0040]). Note that Xu modified by Erlwein also teaches an Al-Si die casting alloy and also desires improved strength and toughness (Xu, Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add 0.003-0.02 wt% Ca to the aluminum die casting alloy of Xu modified by Erlwein in order to improve strength and toughness, as taught by Kabarugi (Abstract, [0012], [0039]-[0040]). The combination of Xu, Erlwein, and  Kaburagi results in a Ca content that overlaps with the instantly claimed range of about 0.017-0.021 wt.% Ca. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734